Citation Nr: 1427353	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include paranoid schizophrenia, bipolar disorder, anxiety disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from May 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the RO interpreted evidence received in April 2010 as a new claim for benefits.  However, this evidence was received within one year of the September 2009 rating decision.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §3.156(b) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In May 2009, VA received a claim from the Veteran asserting that he suffered from a psychiatric disability that manifested during his active military service.  Specifically, he asserted that his problems began following September 11, 2001.  The Veteran also alleged in an August 2009 statement that he experienced a mental breakdown due to a back injury he sustained during military service combined with stress caused by social and economic issues stemming from the September 11, 2001, terrorist attacks.  The Veteran was subsequently afforded a VA examination in September 2009.  The examiner diagnosed the Veteran with bipolar disorder and an anxiety disorder.  The examiner opined that the Veteran's psychiatric condition was less likely as not a result of a service-connected back condition.  The examiner offered no opinion as to whether the Veteran's psychiatric condition was otherwise related to military service.  

In April 2010, VA received a statement from a VA physician.  According to this physician, it was most likely that the Veteran's mental illness (schizophrenia) began while he was in the military.  The physician noted that the Veteran reported a psychotic experience on a flight home from Germany that was diverted to Canada due to the September 11, 2001, terrorist attacks in the United States.  This assertion is not confirmed by the evidence of record.  The Veteran also submitted lay statements from his mother and sister attesting to a change in his behavior after military service.  

The RO again denied the Veteran's claim in an October 2010 rating decision.  The RO noted that service connection must be substantiated by objective medical evidence and cannot be established by lay testimony alone.  This assertion is legally inaccurate.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

In March 2012, an addendum was prepared by the September 2009 VA examiner.  The examiner opined that it was less likely as not that the Veteran's psychiatric condition had been aggravated by his service-connected lumbar strain.  Again, no opinion was provided regarding direct service connection.  

The Veteran must be afforded a VA examination so that an opinion as to direct service connection can be provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has repeatedly alleged that his psychiatric condition manifested during military service.  He has also submitted lay testimony suggesting a change in his personality following military service.  Nonetheless, etiological opinions have dealt only with a service-connected back injury - an allegation the Veteran only made once in an August 2009 statement.  

Prior to obtaining a medical opinion, the Veteran should be contacted and asked to provide any additional evidence he has in support of his alleged event of his flight being diverted on September 11, 2001.  The Veteran's personnel and treatment records fail to reflect that the Veteran was traveling on this date.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and notify him of the types of evidence that can be used to substantiate his experiences on September 11, 2001.  He should also be asked to provide VA with any additional evidence he has in support of this reported event.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding the etiology of his psychiatric condition(s).  The Veteran's claims file and a copy of this remand must be made available for the examiner to review in conjunction with this examination and the examination report should reflect that these items were reviewed.  

The examiner should perform all indicated tests and studies and identify the appropriate psychiatric diagnosis (or diagnoses).  For all psychiatric disorders identified, the examiner should opine as to whether it is at least as likely as not that this disorder manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should fully consider and discuss the lay evidence of record, including the Veteran's assertion that his psychiatric condition began during service and the statements of his mother and sister regarding the onset of his symptomatology.  

3.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



